ORDER

PER CURIAM:
AND NOW, this 12th day of July, 2000, there having been filed with this Court by John V. Adams, Jr., his verified Statement of Resignation dated June 12, 2000, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of John V. Adams, Jr., be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disci*688plinary Board pursuant to Rule 208(g), Pa.R.D.E.